Citation Nr: 1131083	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for defective hearing (now characterized as hearing loss) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the claims file.  

The issues of entitlement to service connection for hypertension, sleep apnea, hearing loss (reopened), and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In an August 1968 rating decision, the RO denied the Veteran's claim of service connection for defective hearing, on the basis that the condition was not shown to have been incurred in or aggravated by service.  

2.  Because the Veteran did not appeal the August 1968 rating decision after receiving notice of his appellate rights, that decision is final.    

3.  Evidence received subsequent to the August 1968 RO rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1968 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been presented, and the claim of entitlement to service connection for defective hearing, now characterized as hearing loss, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2010).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim, in addition to the other claims on appeal, is being remanded for additional evidentiary development.  Thus, no further discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claim involving hearing loss is grounded upon the same factual basis as his previous claim, which was denied in the August 1968 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim was filed in September 2006.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  Also, "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  In evaluating the materiality of newly submitted evidence, the Board does not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In August 1968, the RO denied service connection for defective hearing on the bases that, while the examination showed current defective hearing, it was not shown to have been incurred in or aggravated by service.  The RO noted that the Veteran's left ear hearing defect was noted on the pre-induction report of medical history.  After receiving notice of his appellate rights, the Veteran did not appeal the decision.  Thus, the August 1968 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the August 1968 rating decision included the Veteran's service treatment records (STRs); the June 1968 medical examination reports; and the April 1968 VA Form 21-526.   

After careful review of the evidence associated with the claims folder since the August 1968 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  In particular, in a letter from a private ear, nose, and throat specialist (Dr. P.G.) dated October 18, 2008, the physician specialist notes that the Veteran is diagnosed with high frequency sensorineural hearing loss most likely noise-induced and probably related to his years of military service.  This evidence, which contains a competent medical opinion linking the Veteran's current hearing loss to his period of active military service, is deemed credible for the purpose of reopening the claim.  See Justus, supra.    

Thus, in summary, the evidence associated with the claims folder since the August 1968 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, this evidence includes a competent medical opinion linking the Veteran's currently diagnosed hearing loss to active service.  See Shade, supra.

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for defective hearing, now characterized as hearing loss, is reopened.  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for defective hearing, now characterized as hearing loss, is reopened.  

REMAND

For reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for hearing loss to be reopened by way of the submission of new and material evidence.  After review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's reopened claim.  Additional evidentiary development is also needed for the Veteran's claims of service connection for hypertension, sleep apnea, and tinnitus, as will be explained below.     

In this case, after the RO determined that the Veteran had submitted new and material evidence sufficient to reopen his claim, he was afforded a VA audiometric examination in February 2007.  At that time, the examining audiologist concluded that, based on the lack of supporting evidence, it was not possible to determine the etiology or date of onset of the Veteran's current hearing loss and tinnitus without resorting to speculation.  However, the examiner's conclusion is inadequate because she did not consider or discuss much of the pertinent evidence included in the claims folder in providing her opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

We initially observe that the February 2007 VA audiological examiner noted that the Veteran's hearing was normal when he entered military service.  Indeed, while defective hearing of the left ear is noted on the September 1965 pre-induction examination report, his hearing acuity is shown to be within normal limits (even after conversion from ASA to ISO units) under VA regulation.  See 38 C.F.R. § 3.385.  However, although the examiner noted in the audiological history portion of the examination report that the Veteran had reported combat noise exposure during his service in Vietnam, as well as throughout his service in the infantry and working as a wheeled vehicle mechanic, she did not specifically discuss the likelihood that the Veteran's military noise exposure, to include his combat noise exposure, caused his current bilateral hearing loss.  The Veteran's DD Form 214 shows that he is in receipt of the Combat Infantryman Badge (CIB) and thus had combat service.  In addition, the Veteran is considered competent to report exposure to military noise and such exposure is consistent with the conditions, circumstances, and hardships of his service.  Nonetheless, the examiner did not appear to consider the Veteran's lay statement in rendering her opinion.    

Also, while the Veteran did not undergo an audiological examination at separation in December 1967, he did complete a report of medical history at that time and checked "Yes" when asked whether he had hearing loss and ear, nose, and throat trouble.  The examiner made no mention of this evidence in her report.

Further, while the Veteran underwent medical examination in June 1968 in connection with his prior claim for defective hearing, which was less than a year after service, the examiner made no mention of the June 1968 examination report in her report.   

Moreover, since the February 2007 VA audiological examination, the Veteran has submitted a private medical opinion from an ear, nose, and throat specialist that has attributed his high frequency sensorineural hearing loss to his years of military service.  However, that opinion is not sufficient to establish the necessary nexus to service, because it is unclear whether the physician had sufficient data on which to base his opinion, and he provided no rationale for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (private examiner's opinion cannot be rejected solely because it was not based on claims file review; the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Veteran has also provided additional information pertinent to the claims by way of hearing testimony.  See hearing transcript, pages 16-20.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, supra (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.).  If a medical examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the medical examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

Because the February 2007 VA audiological examiner's opinion did not consider pertinent evidence included in the record, it is inadequate.  Consequently, the Board finds that a remand for a supplemental medical opinion is needed regarding the claims for hearing loss and tinnitus.  

Regarding the Veteran's claimed hypertension, the Board notes that the Veteran primarily seeks entitlement to service connection on the basis that hypertension is secondarily related to his service-connected diabetes mellitus.  In the examination report, the November 2006 VA diabetes mellitus examiner concluded that the Veteran's currently diagnosed hypertension was less likely than not secondary to diabetes mellitus.  However, the rationale provided by the examiner is insufficient.  He merely wrote that the Veteran was diagnosed with impaired glucose tolerance for several (i.e., 4 to 5) years and had less than one year duration of diabetes mellitus, without further explanation as to how that fact led to his conclusion that hypertension was not secondary to diabetes mellitus.  In this regard, it is notable that the Veteran contends that he suffered from diabetes mellitus for some time before it was diagnosed, and he believes that it actually preceded the onset of hypertension.  See hearing transcript, page 5.  Also, the examiner must specifically address whether hypertension has been aggravated by service-connected diabetes mellitus, in addition to the possibility of causation.  For these reasons, a supplemental medical opinion is needed for the claimed hypertension.    

Regarding sleep apnea, the Board notes that the Veteran told the undersigned at the hearing that his fellow soldiers would often complain about the noise created by his snoring during service.  He stated that his snoring would wake him up as well as others.   See hearing transcript, page 11.  

The Veteran has also submitted two lay statements in support of his claim.  In a February 2008 buddy statement from an individual who said he was assigned to the same barracks at the Veteran (A.M.), he recalls that the Veteran "used to snore loudly and frequently, disturbing others at night."  A.M. also noted that the Veteran would sometimes wake up gasping for air, which led him to cover his mosquito net frame with a blanket to muffle the snoring noise so that he would not disturb others in the barracks.  He added that the Veteran complained of not sleeping well and being tired and sleepy during the day.

Also, the Veteran's wife wrote in a January 2008 statement that she was engaged to the Veteran before service and married him in October 1968.  She explained that she distinctly recalled observing him fall asleep after service and snore so loudly that she had to wake him up because he was unable to breathe properly.  

The Veteran's STRs are devoid of any findings or treatment for sleep apnea; however, it is noted that he checked "Yes" when asked if he had frequent trouble sleeping on the December 1967 report of medical history.  The examiner at that time only wrote that the positive answers were found to be of no medical significance. 

Thus, there is lay evidence of record in support of the Veteran's assertion that he began to snore heavily in service.  The Veteran's treatment records also show that he is currently diagnosed with sleep apnea.  However, he has not yet been afforded with a medical examination in connection with his claim.   
      
In light of the foregoing, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, because the claims are being remanded for reasons explained above, the Board finds that any and all of the Veteran's VA treatment records from January 2007 to the present pertaining to treatment for the claimed disorders should also be requested on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to any treatment the Veteran has received for hypertension, sleep apnea, hearing loss, and tinnitus from January 2007 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After action (1) outlined above has been completed to the extent possible, forward the claims folder to the February 2007 VA audiological examiner (or another appropriate examiner if K.L. is not available) to obtain a supplemental medical opinion for the claimed hearing loss and tinnitus.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current bilateral hearing loss and/or tinnitus was caused by, or is otherwise related to, active military service, to include any acoustic trauma (i.e., caused by in-service noise exposure) or symptomatology shown therein; or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner/reviewer should discuss lay and medical evidence contained in the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions.  The examiner/ reviewer should specifically discuss: (1) the December 1967 report of medical history wherein the Veteran acknowledged having hearing loss and ear, nose, and throat trouble; (2) the June 1968 medical examination report; (3) the October 2008 letter from the private otolaryngologist; and (4) the Veteran's lay report of military noise exposure.  Because the Veteran has combat service and exposure to noise is consistent with the conditions of his service, his exposure to combat noise should be accepted as fact.   

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

3.  After action (1) outlined above has been completed to the extent possible, forward the claims folder to an appropriate examiner to obtain a supplemental medical opinion regarding the claimed hypertension.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current hypertension is directly related to the Veteran's military service, or has been caused by his service-connected diabetes mellitus, or has been aggravated (i.e., permanently increased in severity) by his diabetes; or whether such causal or aggravation relationship is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner/reviewer should discuss lay and medical evidence contained in the claims file, to include the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions. 

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the examiner concludes that the Veteran's hypertension has been aggravated by his diabetes, the examiner should attempt to identify the baseline level of severity of the hypertension before the onset of aggravation.

e.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner/reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

4.  After action (1) outlined above has been accomplished to the extent possible, schedule the Veteran for an appropriate examination for his claimed sleep apnea.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current sleep apnea was caused by, or was initially manifested during, the Veteran's active military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.)

b.  The examiner should discuss evidence contained in the Veteran's STRs, particularly the acknowledgement on the December 1967 report of medical history that he had frequent trouble sleeping, and post-service lay and medical evidence as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed disorder.

5.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order. 

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the ultimate disposition of the case at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


